Citation Nr: 1444522	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-20 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for residuals of fracture, left jaw, and if so, whether service connection is warranted.

2.  Entitlement to service connection for residuals, fracture of left little finger.

3.  Entitlement to service connection for residuals, fracture of left little toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

A hearing was held on August 15, 2012, in Little Rock, Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

At the Board hearing, the Veteran raised issues associated with the fractured jaw allegedly sustained in service and/or with the events resulting in the alleged fractured jaw.  Entitlement to service connection for a vision disability, dental trauma resulting in missing teeth, and headaches have not been considered by the Agency of Original Jurisdiction (AOJ) in the first instance and therefore require referral.  The Board also notes that a claim for service connection for a dental condition is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Therefore, the AOJ should also take action in accordance with amended VA regulation.  38 C.F.R. § 3.381.  See Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  Although headaches were considered in the most recent supplemental statement of the case (SSOC), an SSOC is not the appropriate means of addressing this claim, and that issue must also be referred for consideration by the AOJ in the first instance.  See 38 C.F.R. § 19.31(a).  As the above issues have not been considered by the AOJ in the first instance, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for residuals of fracture, left jaw is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In August 2012, prior to the promulgation of a Board decision in the appeal, the Veteran filed a statement requesting withdrawal of his appeals for entitlement to service connection for residuals of fracture, left little finger, and residuals of fracture, left little toe.

2.  In a January 1976 rating decision, the Little Rock, Arkansas RO denied the Veteran's claim for service connection for residuals of fracture of the left jaw; during the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received.

3.  Evidence associated with the claims file since the January 1976 decision is new, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for residuals of fracture, left jaw.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The January 1976 rating decision, in which the RO denied the Veteran's claim for service connection for residuals of fracture, left jaw, is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975); currently 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  As evidence pertinent to the claim for service connection for residuals of fracture, left jaw received since the RO's January 1976 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing, or otherwise in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In August 2012, the Veteran submitted a letter requesting to withdraw the appeals for the issues of entitlement to service connection for residuals of fracture, left little finger and residuals of fracture, left little toe.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these particular issues on appeal.  Accordingly, the Board does not have jurisdiction over these claims, and the appeal of the claims for service connection for residuals of fracture, left little finger and residuals of fracture, left little toe must be dismissed.

II. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required have been satisfied with respect to the appellant's claim to reopen, the Board concludes that these duties do not preclude the Board from adjudicating the claim for service connection for residuals of fracture, left jaw, because the Board is taking favorable action by reopening the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered because the decision poses no risk of prejudice to the appellant.

III.  New and Material Evidence

In a January 1976 rating decision, the Little Rock, Arkansas RO denied the Veteran's claim for service connection for residuals of fracture of the left jaw.  During the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received.  The RO's January 1976 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975); currently 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The evidence of record for the January 1976 rating decision consisted of service treatment records and an August 1974 VA examination report with films of the maxilla.  The basis for the RO's January 1976 denial on the merits regarding the issue of entitlement to service connection for residuals of fracture, left jaw was that no disabling residuals were found at the time of the examination.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Additionally, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  

Subsequent to the January 1976 decision, the Veteran presented testimony at an August 2012 Board hearing that he has trouble opening his mouth very wide, and reported at an October 2010 VA examination that he gets pain on the left side of his jaw. This evidence, presumed credible for the purposes of the "new and material analysis," goes to proving a current disability of the jaw.  Such lay statements were not before the RO in January 1976.  Therefore, this evidence is not cumulative or redundant of evidence previously of record and relates to unestablished facts necessary to substantiate the claim.  Therefore it is new and material, and reopening the claim for service connection for residuals of fracture, left jaw is warranted.  



ORDER

The appeal of the claim for service connection for residuals of fracture, left little finger is dismissed.

The appeal of the claim for service connection for residuals of fracture, left little toe is dismissed.

New and material evidence having been submitted, the claim for service connection for residuals of fracture, left jaw is reopened.


REMAND

Reasons for remand:  To attempt to obtain outstanding service treatment records and to provide the Veteran with an adequate VA examination.

At the August 2012 Board hearing, the Veteran testified that during service, he was assaulted, suffered a broken jaw, and was hospitalized for approximately 8 weeks, first at the 2nd General Hospital in Landstuhl, Germany and then at the Fort Sill hospital in Oklahoma.  The Veteran's service treatment records include a January 27, 1972 stamp indicating that the Veteran went to the emergency room of the army general hospital in Landstuhl.  A January 27, 1972 report of medical examination and duty status also indicates that the Veteran suffered a "fracture of left face" when he was hit in the face by a fellow soldier, resulting in his admittance to the 2nd General Hospital, Landstuhl.  Records regarding the Veteran's in-patient hospitalization and treatment for his left face injuries have not been associated with the claims file.  The Board notes that clinical in-patient treatment records may be stored separately from the Veteran's service treatment records.  As these outstanding records are relevant to the Veteran's claim, and there is no indication of prior efforts to retrieve them, they should be requested on remand. See 38 U.S.C.A. § 5103A(c) ; 38 C.F.R. § 3.159 (2014).

The Veteran was provided with a VA examination in October 2010.  The examiner documented the Veteran's complaints and described the physical examination.  Under the section for diagnosis, the examiner wrote that, "[t]here are no records stating that the patient was ever injured in the jaw must [sic] less fracture. . . . there is no evidence that there has ever been any kind of documented fracture of the jaws and I cannot state that anything ever happen due to lack of evidence."  Somewhat inconsistently, the examiner references a DA form 2173 which states that the Veteran was taken to the hospital due to an altercation, but neglects to mention that the form includes a notation of an injury of fracture of the left face.  The Board also notes that a May 1973 service treatment record indicates that the Veteran has a history of fracture, left maxilla from January 1972.  Further, as discussed above, the Veteran has testified that he was hospitalized for a prolonged period during service due to damage to his jaw.  As the October 2010 examiner's opinion is based on an inaccurate factual premise, that the Veteran did not sustain an injury to his face/jaw in service, it has limited, if any probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461.  It is well established that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the Board finds the October 2010 examiner's opinion inadequate for adjudicatory purposes, on remand, a supplemental opinion should be sought which provides clarification regarding the diagnosis of any current jaw disability, and which provides an etiological opinion that considers the full evidence of record, including the Veteran's lay statements.

Accordingly, the case is REMANDED for the following action:

1.  Request from any appropriate source, including the National Personnel Records Center (NPRC), the Landstuhl Regional Medical Center (previously the 2nd General Hospital), and the Reynold's Army Community Hospital in Fort Sill, any inpatient/hospitalization records of the Veteran's reported treatment at the 2nd General Hospital in Landstuhl, Germany and the army hospital at Fort Sill, Oklahoma for an approximately 2 month period beginning January 27, 1972.  All efforts to locate the records must be documented in the claims file.  Efforts to obtain the records should be continued until it is determined that further requests would be futile or it is reasonably certain that the records do not exist.  If records have been archived, retired, or transferred to another location, the facility should so indicate and the records should be recalled.  The Veteran must be notified of any negative response.  38 C.F.R. § 3.159(e) (2014).

2.  Thereafter, refer the Veteran's claims file to an appropriate VA medical professional who has not yet provided an opinion in this case, for a supplemental medical opinion regarding the nature and etiology of the Veteran's claimed residuals of fracture, left jaw.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's electronic VA claims file, to include a full copy of this remand, was reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

a.  Provide a diagnosis for any and all of the Veteran's jaw or facial disabilities present at any time from October 2008 to present.

b.  For any disability identified above, provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the disability arose during or is otherwise related to an incident of service, to include a January 1972 incident where the Veteran was struck and sustained a fracture of the left side of his face.

The examiner should carefully consider the Veteran's competent lay statements that he was hospitalized for approximately 8 weeks following this incident, with a broken jaw that had to be repaired and wired shut.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claim for service connection for residuals of fracture, left jaw in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


